       Case 8:20-cr-00033-TDC Document 147 Filed 02/17/21 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND



 UNITED STATES OF AMERICA

       V.



 BRIAN MARK LEMLEY,JR. and                          Criminal Action No. TDC-20-0033
 PATRIK JORDAN MATHEWS,

       Defendants.




                                         ORDER

      For the reasons stated at the Hearing on February 16, 2021,it is hereby ORDERED that;
      1.     Defendant Patrik Jordan Mathews's Motion to Suppress Tangible and Derivative

             Evidence from Telephone Search and Tracking Warrants, ECF No. 102, Motion to

             Suppress Tangible and Derivative Evidence of the CCTV and Sneak and Peek

             Warrants for 29 Wenark Drive, ECF No. 103, and Motion to Suppress Title III

            Interception Evidence, ECF No. 104, are DENIED.

     2.      Mathews's Motion for Severance from Co-Defendants, ECF No. 106, is DENIED.

     3.     Defendant Brian Mark Lemley Jr.'s Motion to Suppress Evidence Seized Pursuant

            to Search Warrants, ECF No. 110, is DENIED.




Date: February^,2021
                                                THEODORE D. CHUAN'
                                                United States District Judg
